 



Exhibit 10.9

TIME SHARING AGREEMENT

                           This Agreement is made on July 31, 2002 by and
between Riggs Bank N.A. (“Lessor”) and Perpetual Corporation/Lazy Lane Farms,
Inc. and Allbritton Communications Company (“Lessee”).

R E C I T A L S :

                           WHEREAS, Lessor is the owner of that certain civil
aircraft known as one (1) Gulfstream V model aircraft bearing manufacturer’s
serial number 556 and the United States Registration Number N556AR (“the
Aircraft”);

                           WHEREAS, Lessor employs/contracts for the services of
a fully qualified flight crew to operate the Aircraft;

                           WHEREAS, Lessor and Lessee desire to lease said
Aircraft and flight crew on a time sharing basis as defined in Section 91.501
(c) (1) of the Federal Aviation Regulations (“FAR”); and

                           NOW, THEREFORE, in consideration of the mutual
covenants contained herein, and for other good and valuable consideration, the
parties agree as follows:



1.   Lessor agrees to lease the Aircraft to Lessee, on as “as needed — as
available” basis, pursuant to the provisions of FAR 91.501 (c) (1) and to
provide a fully qualified flight crew for all operations for flights scheduled
from the date hereof until August 1, 2005. Notwithstanding the foregoing, Lessee
shall not be entitled to use the Aircraft more than one hour for every two
hours, on average, that Lessor uses any aircraft owned by Lessee, under the
terms of a separate Time Sharing Agreements. Credit may be carried forward from
previous use of Perpetual Corporation/Lazy Lane Farms, Inc.’s aircraft by Lessor
under Time Sharing Agreement executed January 29, 2001.   2.   Lessee shall pay
Lessor for each flight conducted under this Agreement all or so much of the
actual expenses of each specific flight as authorized by FAR Part 91.501 (d) as
may be requested for payment by Lessor. These expenses include and are limited
to:



  (1)   Fuel, oil, lubricants, and other additives;     (2)   Travel expenses of
the crew, including food, lodging and ground transportation;     (3)   Hangar
and tie down costs away from, the Aircraft’s base of operation;     (4)  
Insurance obtained for the specific flight;     (5)   Landing fees, airport
taxes and similar assessments including, but not limited to, IRC Section 4261
and related excise taxes;     (6)   Customs, foreign permit, and similar fees
directly related to the flight;

 



--------------------------------------------------------------------------------



 





  (7)   In-flight food and beverages;     (8)   Passenger ground transportation;
    (9)   Flight planning and weather contract services; and     (10)   An
additional charge equal to 100% of the expenses listed in subparagraph (1) of
this paragraph.



3.   Lessor will pay all expenses related to the operation of the Aircraft when
incurred, and will provide an invoice and bill Lessee in accordance with
paragraph 2 above on the last day of the month in which any flight for the
account of Lessee occurs. Lessee shall pay Lessor for said expenses within
thirty days of receipt of the invoice and bill therefor.   4.   Lessee will
provide Lessor with requests for flight time and proposed flight schedules as
far in advance of any given flight as possible, and in any case, at least 3
hours in advance of Lessee’s planned departure. Requests for flight time shall
be in a form, whether written or oral, mutually convenient to, and agreed upon
by the parties and unless accepted by Lessor, shall be deemed rejected. In
addition to the proposed schedules and flight times Lessee shall provide at
least the following information for each proposed flight at some time prior to
scheduled departure as required by the Lessor or Lessor’s flight crew:



  (a)   proposed departure point;     (b)   destination;     (c)   date and time
of flight;     (d)   the number of anticipated passengers;     (e)   the nature
and extent of luggage and/or cargo to be carried;     (f)   the date and time of
return flight, if any; and     (g)   any other information concerning the
proposed flight that may be pertinent or required by Lessor or Lessor’s flight
crew.



5.   Lessor shall have final authority over the scheduling of the Aircraft,
provided, however, that Lessor will try to accommodate Lessee’s needs and avoid
conflicts in scheduling.   6.   Lessor shall be solely responsible for seeking
maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance, or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and with the
sound discretion of the pilot in command. The pilot in command shall have final
and complete authority to cancel any flight for any reason or condition which in
his judgement would compromise the safety of the flight.   7.   Lessor shall
contract for or employ, pay for and provide to Lessee a qualified flight crew
for each flight undertaken under this Agreement.

 



--------------------------------------------------------------------------------



 





8.   In accordance with applicable Federal Aviation Regulations, the qualified
flight crew provided by Lessor will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder,
Lessee specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action which
in the considered judgement of the pilot in command is necessitated by
considerations of safety. No such action of the pilot in command shall create or
support any liability for loss, injury, damage or delay to Lessee or any other
person. The parties further agree that Lessor shall not be liable for delay or
failure to furnish the Aircraft and crew pursuant to this Agreement when such
failure is caused by government regulation or authority, mechanical difficulty,
war, civil commotion, strikes or labor disputes, weather conditions, acts of God
or other unforeseen circumstances.   9.   Lessor will make its best efforts to
provide such additional insurance coverage as Lessee shall request or require,
provided, however, that the cost of such additional insurance shall be borne by
Lessee as set forth in paragraph 2(d) hereof.   10.   Lessee warrants that:



  (a)   Lessee will solely use the Aircraft for and on account of its own
personal or business use, and will not use the Aircraft for the purpose of
providing transportation of passengers or cargo for compensation or hire;    
(b)   Lessee shall refrain from incurring any mechanic’s or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, nor
shall there be any attempt by Lessee to convey, mortgage, assign, lease or any
way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien; and     (c)   during the term of this Agreement, Lessee will abide
by and conform to all such laws, governmental and airport orders, rules and
regulations, as shall from time to time be in effect relating in any way to the
operation and use of the Aircraft by a timesharing Lessee.



11.   Neither this Agreement nor any party’s interest herein shall be assignable
to any other party whatsoever. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their heirs, representatives and successors.
  12.   TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FAR’s.

 



--------------------------------------------------------------------------------



 



WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, EXCEPT
TO THE EXTENT THE AIRCRAFT IS LESS THAN TWELVE (12) MONTHS OLD, THE AIRCRAFT HAS
BEEN INSPECTED AND MAINTAINED AND IN ACCORDANCE WITH THE FOLLOWING PROVISIONS OF
FAR:

CHECK ONE:

      [ ]   91.409 (f) (1): A continuous airworthiness inspection program that
is part of a continuous airworthiness maintenance program currently in use by a
person holding an air carrier operating certificate or an operating certificate
issued under FAR Part 121, 127, or 135 and operating that make and model
aircraft under FAR Part 121 or operating that make and model under FAR Part 135
and maintaining it under FAR 135.411(a)(2).       [ ]   91.409 (f) (2): An
approved aircraft inspection program approved under FAR 135.419 and currently in
use by a person holding an operating certificate issued under FAR Part 135.    
  [ ]   91.409 (f) (3): A current inspection program recommended by the
manufacturer.       [ ]   91.409 (f) (4): Any other inspection program
established by the registered owner or operator of the Aircraft and approved by
the Administrator of the Federal Aviation Administration in accordance with FAR
91.409 (g).

THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR:

CHECK ONE:

                              [ ]   91.409(f)(1)   [ ]   91.409(f)(2)   [ ]  
91.409(f)(3)   [ ]   91.409(f)(4)

         LESSOR SHALL HAVE AND RETAIN OPERATIONAL CONTROL OF THE AIRCRAFT DURING
ALL OPERATIONS CONDUCTED PURSUANT TO THIS LEASE. EACH PARTY HERETO CERTIFIES
THAT IT UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH HEREIN, FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

         AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT
OFFICE, OR AIR CARRIER DISTRICT OFFICE.

 



--------------------------------------------------------------------------------



 



* * *

THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.

                           IN WITNESS WHEREOF, the, parties have executed this
Agreement as of the date and year written below.

      Lessor:   Lessee: RIGGS BANK N.A.   PERPETUAL CORPORATION

              By:   /s/ Robert C. Roane   By:   /s/ Stephen P. Gibson    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Robert C. Roane       Stephen P. Gibson Title:   Executive Vice President
and       Title: Vice President     Chief Operating Officer        

              LAZY LANE FARMS, INC.

            By:   /s/ Stephen P. Gibson        

--------------------------------------------------------------------------------

        Stephen P. Gibson     Title:   Vice President

        ALLBRITTON COMMUNICATIONS COMPANY

            By:   /s/ Frederick J. Ryan, Jr.        

--------------------------------------------------------------------------------

        Frederick J. Ryan, Jr.     Title:   President and Chief Operating
Officer

 